EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Douglas L. Wathen (Reg. No. 41,369) on 13 January 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) An interior insulation system with moisture control for an exterior building wall, said system comprising: 
a first, discrete mineral wool insulation element configured to abut an interior surface of the external wall; 
a second, discrete mineral wool insulation element abutting said first insulation element;
a vapour barrier covering an interior surface of the second insulation element; and 
a support structure positioned below the first and second insulation elements and supporting said first and second insulation elements; 
wherein the support structure comprises a gutter profile having a cavity with an upper opening and at least one ventilation opening, and wherein a third, discrete mineral wool insulation element is positioned in at least a portion of said cavity.

2. (currently amended) The interior insulation system according to claim 1, wherein an inner wall cover

5. (currently amended) The interior insulation system according to claim 3, wherein the hydrophilic mineral wool insulation elements comprise an anti-microbial substance

6. (currently amended) The interior insulation system according to claim 1, wherein the third mineral wool insulation element has a density, which is higher than [[the]] a density of the first and second mineral wool insulation elements, and said density of the third mineral wool insulation element is from 150 to 250 kg/m3

7. (currently amended) The interior insulation system according to claim 1, wherein the gutter profile comprises an upright first wall portion adapted for abutting the inner side of the exterior wall, a substantially horizontal base portion perpendicular to said first wall portion, a second innermost upright wall portion for receiving a mounting of a skirting board

8. (currently amended) The interior insulation system according to claim 7, wherein in the gutter profile, the insulation support portions comprise an upwards facing first support surface for the second insulation element and an upwards facing second support surface for accommodating [[the]] an inner wall cover. 

a width of [[the]] an inner wall cover leaving a gap between said inner wall cover and a floor panel above the second support surface, and wherein the ventilation openings are provided at least in said gap portion of the second surface. 

13. (currently amended) The interior insulation system according to claim 1, wherein the gutter profile is a metal profile

16. (new) The interior insulation system according to claim 2, wherein the inner wall cover is a gypsum board.

17. (new) The interior insulation system according to claim 5, wherein the anti-microbial substance is Benzalkonium chloride. 

18. (new) The interior insulation system according to claim 6, wherein said density of the third mineral wool insulation element is approximately 200 kg/m3.

19. (new) The interior insulation system according to claim 13, wherein the metal profile is aluminum.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, an interior insulation system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635